"To determine whether a challenge is barred by the doctrine of
                laches, this court considers (1) whether the party inexcusably delayed
                bringing the challenge, (2) whether the party's inexcusable delay
                constitutes acquiescence to the condition the party is challenging, and (3)
                whether the inexcusable delay was prejudicial to others." Miller v. Burk,
                124 Nev. 579, 598, 188 P.3d 1112, 1125 (2008). In this case, respondent
                has offered varying forms of non- or partial-voting memberships during
                almost the entire course of its existence. Appellants have been members
                of respondent for between 12 and 23 years and have all served on
                respondent's Board of Directors. Given appellants' long time membership
                and respondent's long history of offering non-voting memberships, we
                conclude that the district court did not err when it found that appellants'
                challenge to the non-voting aspect of the 2013 bylaw is barred by laches.
                Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005)
                (reviewing summary judgment de novo); Carson City v. Price, 113 Nev.
409, 412, 934 P.2d 1042, 1043 (1997) ("The condition of the party
                asserting laches must become so changed that the party cannot be
                restored to its former state." (quoting Home Say. Ass'n v. Bigelow,     105
Nev. 494, 496, 779 P.2d 85, 86 (1989))).
                            Appellants challenged two aspects of the 2013 bylaw, however.
                The district court made no finding, and respondent made no argument,
                that laches bars appellants from asserting that the 2013 bylaw violates
                Article II of respondent's articles of incorporation, which requires
                respondent to be a non-public club. Accordingly, we conclude that no
                evidence in the record before us supports the district court's summary
                judgment on the non-public issue based on laches. Similarly, the district
                court did not make any findings that estoppel applies to appellants'


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                argument that the 2013 bylaw violates the non-public club provisions of
                the articles of incorporation. Therefore, we reverse the district court's
                summary judgment as to this issue. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for further proceedings.



                                                               a.th                   J.
                                                              Parraguirre


                                                                            48        J.
                                                              Douglas


                                                               C tit
                                                              Cherry
                                                                                      J.




                cc: Hon. Susan Scann, District Judge
                     Ara H Shirinian, Settlement Judge
                     Eglet Prince
                     Christiansen Law Offices
                     Law Offices of John Benedict
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) I94Th